Exhibit 10.8
 
HEB VENTURES, LLC
 
February 27, 2013
 
Lily Group Inc.
 
103 N Court Street
 
Sullivan, Indiana 47882-1214
 
Attn: Chief Executive Officer
 
 
Re:
Loan Agreement, dated as of December 19, 2012 (the “Loan Agreement”), by and
between Lily Group Inc. (“Lily”) and HEB Ventures, LLC (“HEB”); Promissory Note,
dated December 19, 2012 (the “Note”), in the principal amount of $500,000, and
with Lily as “Lily”, and HEB as “HEB”; Royalty Agreement, dated December 19,
2012 (the “Royalty Agreement”), by and between Lily and HEB; and Security
Agreement, dated as of December 19, 2012 (the “Security Agreement” and together
with the Loan Agreement, Note and Royalty Agreement, the “Transaction
Documents”), by and between Lily and HEB .

 
Gentlemen:
 
HEB acknowledges and agrees that upon receipt from Lily of $505,000 (consisting
of the principal balance of $500,000 under the Note, accrued but unpaid interest
on the Note and the remainder as consideration for the termination of the
Royalty Agreement and the other covenants set forth herein) (the “Payoff
Amount”) on or before February 27, 2013, which date shall be extended as
provided below (the “Payoff Date”) (collectively, the “Payoff”), such amount
shall constitute payment in full of all amounts due and payable under the
Transaction Documents.  HEB and Lily hereby acknowledge and agree that after the
Payoff, HEB’s and Lily’s commitments and agreements under the Transaction
Documents will be terminated.  In addition, on or prior to February 27, 2013,
Lily will repay the $5,000 advanced by HEB to Lily to purchase fuel (the
“Advance Repayment”).
 
Upon payment of the Payoff and Advance Repayment, the Transaction Documents will
be deemed to have been terminated in all respects and of no further force or
effect, and accordingly, Lily and HEB shall have no obligations or rights under
the Transaction Documents.
 
Scott Haire and HEB represent, warrant and agree that each of the HEB/Haire
Affiliates (as defined below) will benefit from the payment of the Payoff Amount
and the Advance Repayment and such payments are sufficient consideration for
their representations, warranties and covenants set forth in this letter
agreement.  As used herein “HEB/Haire Affiliates” means HEB, Scott Haire and any
other person or entity controlling, controlled by or under common control with
HEB or Scott Haire, including directors, officers or beneficial owners of any
class of securities of such entity, any relative of Scott Haire or any entity
set forth on Exhibit A; for purposes of this definition, the term “control” (and
correlative terms) means the power, whether by contract, equity ownership or
otherwise, to direct the policies and management of a person or entity.  As used
herein “Lily Affiliates” means Lily, VHGI Holdings, Inc., VHGI Coal, Inc., VHGI
Gold LLC, VHGI Energy LLC and Alisa Risinger.  HEB and Scott Haire represent,
warrant, acknowledge and agree the only obligations of any kind or nature
whatsoever, including loans, warrants, options, royalties, other financial
obligations or otherwise owed by any of the Lily Affiliates
 
 
 
 

--------------------------------------------------------------------------------

 
 
to any of the HEB/Haire Affiliates relating to an agreement made on or before
the date hereof (“Obligations”) are those (1) arising under the Transaction
Documents and (2) those set forth on Exhibit A hereto (the “Other
Obligations”).  HEB and Scott Haire represent, warrant, acknowledge and agree
(1) there have not been in the past, and there currently are no, liens,
mortgages, pledges, assignments, security interests or other encumbrances of any
kind or nature (“Encumbrances”) held by or owing to the HEB/Haire Affiliates
related to the Other Obligations, (2) the only Encumbrances held by or owing to
the HEB/Haire Affiliates related to the Lily Affiliates are those arising from
the Transaction Documents that will be terminated as provided herein, (3) the
only recording or filing of an Encumbrance by or on behalf of the HEB/Haire
Affiliates with respect to the Lily Affiliates are the following: UCC Financing
Statement, Filing Number 201200011585196, filed with the Indiana Secretary of
State on December 21, 2012 at 8:00:00; UCC Financing Statement, Filing Number
2012033349-4, filed with the Nevada Secretary of State on December 21, 2012 at
15:35:00; UCC Financing Statement, Filing Number: 2013000001680001, filed with
the Indiana Secretary of State on 02/19/2013 at 17:30:00; and UCC Financing,
Statement, Filing Number 2013U0000007, filed with the Greene County (IN)
Recorder on February 20, 2013 at 12:13:00 (the “Greene County UCC”)
(collectively the “UCC Financing Statements”) and none of the HEB/Haire
Affiliates has filed a mortgage against any real property owned by Alisa
Risinger or the real property described in the Greene County UCC. Copies of the
UCC Financing Statements are a copy of which is attached hereto as Exhibit
B.  and (4) none of the Other Obligations have been assigned by any HEB/Haire
Affiliates.  Upon payment of the Payoff and the Advance Repayment, HEB and Scott
Haire hereby terminate all Encumbrances that any of the HEB/Haire Affiliates may
be entitled to enforce against Lily or the Lily Affiliates and any right to
enforce any such Encumbrances.
 
HEB agrees that Lily shall not be obligated to pay the Payoff or the Advance
Repayment and there shall be no breach under any Transaction Document or
additional amounts due until HEB prepares and provides to Lily executed releases
of all Encumbrances granted to the HEB/Haire Affiliates by the Lily Affiliates
that provide for the termination of each Encumbrance, including termination
statements in connection with any financing statements and fixture filings
currently naming and HEB/Haire Affiliates, as secured party and any Lily
Affiliate as debtor (the “Releases”).  The Releases shall be in form and
substance (1) satisfactory to Lily and counsel for Lily and (2) recordable in
the appropriate recording offices.  During any period in which HEB does not
provide the Releases, the time for payment of the Payoff and the Advance
Repayment shall be extended.
 
Upon payment of the Payoff and Advance Repayment (a) HEB shall mark the Note
“paid in full” and return the Note to Lily, (b) HEB and Scott Haire shall be
deemed to have immediately released and terminated all Encumbrances granted to
the HEB/Haire Affiliates by the Lily Affiliates as security for payment of the
obligations under the Note, any other Transaction Document or otherwise, (b) HEB
shall record in the appropriate offices all Releases (including UCC-3
terminations statements in the form set forth in Exhibit C terminating the UCC
Financing Statements) within one (1) business day of payment of the Payoff and
Repayment Amount and shall provide Lily with file-stamped, recorded copies of
the Releases within
 
 
 
 

--------------------------------------------------------------------------------

 
 
two (2) business days of the payment of the Payoff and Repayment Amount; it
being agreed and understood, that if HEB and Scott Haire fail to do so, then HEB
and Scott Haire hereby grant to Lily an irrevocable power-of-attorney, which is
coupled with an interest, to undertake such actions on behalf of HEB and Scott
Haire, (c) all Obligations, other than the Other Obligations are hereby
terminated and (d) HEB and Scott Haire shall jointly and severally indemnify the
Lily Affiliates for any and all losses, claims, obligations, demands,
assessments, penalties, liabilities, costs, damages, attorneys’ fees and
expenses asserted against or incurred by any Lily Affiliates by reason of or
resulting from (I) a breach of any representation, warranty or covenant of HEB
or Scott Haire set forth in this letter agreement or (II) any Obligations, other
than Other Obligations.
 
The Payoff and Advance Repayment shall be sent by wire transfer of immediately
available funds to the following account:



 
Recipient:  HEB Ventures, LLC
Address:  777 Main Street, Suite 3100
                   Fort Worth, Texas  76102
Recipient Bank:  Wells Fargo
Account No:  6556445325
ABA No.:  121000248
   
 
Very truly yours,
HEB VENTURES, LLC, on behalf of itself
and the HEB/Haire Affiliates
 
By:   ______________________                                                                      
Printed:  ___________________                                                                       
Title: ______________________                                                                        



AGREED TO AND ACCEPTED
as of the date first above written:




By:___________________________
           Scott Haire, individually and on
           behalf of the HEB/Haire Affiliates


AGREED TO AND ACCEPTED
as of the date first above written:


LILY GROUP, INC.




By:___________________________
      Paul R. Risinger, Chief Executive Officer
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
See attached
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
See Attached
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


Exhibit C

See Attached
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 